Citation Nr: 1610978	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypotonic bladder with hydronephrosis, claimed as a kidney disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to October 1975.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2012, the Veteran testified at a Board hearing at the RO with respect to the issue listed above.


FINDINGS OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA through his attorney that he wished to withdraw his appeal with respect to the claim of service connection for hypotonic bladder with hydronephrosis, claimed as a kidney disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for hypotonic bladder with hydronephrosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, in a July 2014 written statement, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal with respect to the issue of entitlement to service connection for hypotonic bladder with hydronephrosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue issue and it is dismissed. 


ORDER

The appeal is dismissed. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


